Citation Nr: 1447080	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-17 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUES

1. Entitlement to payment or reimbursement of unauthorized medical expenses incurred from September 18-19, 2011 at SCKMC. 

2. Entitlement to payment or reimbursement of unauthorized medical expenses incurred from September 19-23, 2011 at KMC. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969 and is a Purple Heart Award recipient. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several December 2011 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Wichita, Kansas. In those decisions, the VAMC denied reimbursement for medical expenses incurred at private medical facilities in September 2011. 

In May 2013, the Veteran testified before the undersigned at a Board Videoconference hearing. A copy of the transcript is in the file and has been reviewed. 


FINDINGS OF FACT

1. At the time of the treatment in a private medical facility in September 2011, the Veteran was not service-connected for a cardiac disability; a cardiac disability was not associated with and/or aggravating a service-connected disability; the Veteran had no service-connected disabilities determined to result in total disability of a permanent nature; and the Veteran was not a participant in a VA Vocational Rehabilitation program. 

2. At the time of the treatment in a private medical facility in September 2011, the Veteran had not been enrolled in the VA healthcare system in the prior 24 months. 


CONCLUSIONS OF LAW

The criteria for reimbursement or payment of medical services rendered at private medical facilities in September 2011 have not been met. 38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.1000-17.1008 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was not provided with adequate notice prior to adjudication of his claim; the first notice provided was with the June 2012 statement of the case, which is not considered a proper means of notifying the Veteran of the information and evidence necessary to substantiate his claim. 

The record shows, however, that the Veteran is actually aware of the information and evidence necessary to substantiate his claims. The Veteran's statements on his appeal form and his notice of disagreement touch on the appropriate elements to substantiate the claims. At the Board hearing, the Veteran demonstrated that he was aware of what information and evidence was needed to substantiate the claims. (Transcript, p 7.) The Veteran was represented throughout his claims. For these reasons, the Board finds that the deficiency in the VCAA notice has been overcome, and the Veteran therefore has not been prejudiced by the deficiency in notice. 

Here, the notice error at issue did not affect the essential fairness of the adjudication. The Veteran had a meaningful opportunity to participate effectively in the processing of the claim. Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the Veteran. See Shinseki v. Sanders, 556 U.S. 396 (2009). No additional development is required with respect to the duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). The claims file contains the Veteran's service treatment records, as well as post-service records of VA and private treatment and examination. Moreover, his statements in support of the claim are of record. The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified. The Board finds nothing to suggest that there is any outstanding evidence. 

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the May 2013 Board hearing shows that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran was represented by a veterans service organization at the hearing. He has not raised complaints regarding the conduct of the hearing. For these reasons, the Board finds the duties to notify and to assist have been met.

Medical Reimbursement

The Veteran is seeking reimbursement for medical expenses incurred at two facilities (and their related entities) from September 19-23, 2011. He went to the first facility initially because of cardiac symptoms and transferred himself to the second facility for further treatment. 

In March 1971, the Veteran was initially granted service connection for a shell fragment wound (SFW) scar of the right anterior chest; fracture residuals of the left radius; and parasitic dermatosis of the torso area. He was assigned a 0 percent combined rating. These were the only ratings in effect in September 2011. 

On October 25, 2011, the Veteran filed for service connection for several other disabilities, to include coronary artery disease and posttraumatic stress disorder (PTSD). These claims were granted in a May 2012 Regional Office (RO) rating decision with the date of claim as the effective date. The Veteran is currently pursuing a clear and unmistakable evidence (CUE) claim with regard to the effective date of the PTSD (see September 2014 claim). 

The Veteran filed his claims for medical reimbursement in December 2011. At the Board hearing, the Veteran stated he received some treatment from VA in the 1970s but stopped going to VA after a few years. (Transcript, p 3.) He did not call VA before he suffered his first heart attack; he was working when he felt chest pain, sat down for 30 minutes, and then drove home. (p 6.) His wife took him to the nearest emergency room. Id. The first hospital did not call VA to transfer; it was not a consideration. (p 6.) The Veteran stated he "kind of knew about the 24-month" rule. (p 7.) His representative asserted that even if the Veteran would have had VA care, he still would have gone to another hospital for care. (p 13.) 

There is no argument or evidence that the private treatment was authorized by VA, so the Board will proceed to adjudicate this case on a theory of entitlement without prior authorization. See 38 C.F.R. § 17.54 (2014). 

In the absence of prior appropriate authorization, in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, a claimant must show that the care and services rendered were for one of the following: 

(1) For an adjudicated service-connected disability; 
(2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); or 
(4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.47(i)(2). 

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120(a) (2014). 

Additionally, the evidence must show that the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and no VA or other Federal facilities were feasibly available and an attempt to use them beforehand would not have been reasonable. 38 C.F.R. § 17.120(b), (c) (2014). 

If any one of the foregoing requirements is lacking, the benefit sought may not be granted. See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Melson v. Derwinski, 1 Vet. App. 334, 337 (the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

With regard to the Veteran's eligibility under 38 U.S.C.A. § 1728, the Board finds the criteria are not met for several reasons. First, he was only service-connected for a shell fragment wound (SFW) scar of the right anterior chest; fracture residuals of the left radius; and parasitic dermatosis of the torso area (a 0 percent combined rating). He was not service-connected for a cardiac disability in September 2011. A cardiac disability was not associated with or held to be aggravating a service-connected disability at the time. He did not have any disabilities that were total and permanent as a result of his service-connected disabilities. There is no evidence showing he was participating in vocational rehabilitation through VA; at the hearing he stated he was self-employed and working when his cardiac symptoms came upon him. (Transcript, p 6.) Therefore, the Board finds that the Veteran is not eligible for payment for unauthorized medical expenses under 38 U.S.C.A. § 1728. 

However, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those Veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. 38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.1000-1008 (2014). 

An "active health care participant" is defined as someone who has someone who received VA care within 24 months preceding the furnishing of the emergency care. 38 U.S.C.A. § 1728(b)(2) (emphasis added). The Veteran has admitted he did not receive VA care prior to September 2011. He reported a number of reasons for not having received treatment through VA, but the statute does not provide exceptions to the 24 month rule. The undisputed evidence shows that the Veteran would not be eligible for reimbursement under 38 U.S.C.A. § 1725. 

The Board is sympathetic to the Veteran, but unfortunately there is no legal basis for reimbursing the Veteran's medical expenses incurred at either private facility he was treated at in September 2011. Additionally, the Board finds that even if his CUE claim regarding an effective date for PTSD earlier than October 25, 2011 is successful it would not affect the outcome here because he was treated for a cardiac disability, not a psychiatric disability. The benefit of the doubt doctrine is not applicable and the claim is denied. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 


ORDER

Payment or reimbursement of private medical expenses incurred in September 2011 is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


